UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31, Date of reporting period:October 31, 2011 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: · EuroPac International Value Fund - Class A · EuroPac International Bond Fund - Class A · EuroPac Hard Asset Fund - Class A · EP China Fund - Class A · EP Asia Small Companies Fund - Class A ANNUAL REPORT October 31, 2011 www.europacificfunds.com Euro Pacific Funds · EuroPac International Value Fund - Class A · EuroPac International Bond Fund - Class A · EuroPac Hard Asset Fund - Class A · EP China Fund - Class A · EP Asia Small Companies Fund - Class A Each a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance and Summary 5 Schedules of Investments 10 Statements of Assets and Liabilities 28 Statements of Operations 30 Statements of Changes in Net Assets 32 Financial Highlights 34 Notes to Financial Statements 36 Report of Independent Registrered Public Accounting Firm 47 Supplemental Information 48 Fund Expenses 55 This report and the financial statements contained herein are provided for the general information of the shareholders of the Euro Pacific Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Dear Shareholder, We are glad to present the Annual Report for the EuroPac International Value Fund, EuroPac International Bond Fund, EP China Fund, EP Asia Small Companies Fund and EuroPac Hard Asset Fund (collectively referred to as the “Funds”) with respect to the period November 1, 2010 through October 31, 2011. Market Overview Fiscal year 2011 was a volatile and challenging environment for investors, much like 2010. Uncertainty regarding the outcome of the ongoing European debt crisis continues to be the primary cause of market gyrations, yet other factors have come to bear as well, including the Arab Spring, the earthquake and reactor meltdown in Japan, monetary tightening and inflation in China, sovereign debt downgrades, and devastating floods in Thailand. In our opinion, all of these events have driven volatility, but the overall market trend has mainly been influenced by the push-pull relationship between changing expectations for economic growth as a result of deleveraging and the offsetting force of what appears to be world-wide ultra-easy monetary and fiscal policy. While some believed that ultra easy monetary and fiscal policy in 2009 would drive us to a sustainable recovery in real economic growth, deteriorating numbers in July of this year and onward have begun to dash hopes for an easy way out, and sentiment has turned increasingly sour into the close of the year.Yet for value-oriented, long-term investors, we don’t believe the picture is quite as grim as it would seem. Particularly in international markets, and Asia, valuations are looking very attractive to us. Additionally, it’s important to point out; typical investments that may be effective at fighting deflation and a market collapse are likely to be ineffective in today’s economic environment given the likelihood of default in a recessionary scenario where rates are already at zero.A much better strategy, in our opinion, is to maintain an appropriate mix of bonds, stocks, and precious metals, in a basket of the highest quality currencies, with a bias towards natural resource companies. Euro Pacific Asset Management is happy to offer a number of products focusing on this approach. EuroPac International Value Fund The EuroPac International Value Fund attempts to generate income and capital appreciation over a long-term investment horizon by selectively choosing undervalued foreign companies, primarily located within Europe and the Pacific Rim, and with minimal exposure to the US Dollar. The EuroPac International Value Fund uses a top-down allocation approach to select what it views as the most fundamentally sound countries to invest and a bottom-up approach to select high-quality, undervalued companies. Because of the Advisor’s approach of buying in countries it views as having the best fundamentals, the Fund will typically be underweight the United Kingdom, Western Europe and Japan. The strategy seeks to diversify currency risk and takes a long-term investment view with low portfolio turnover. In fiscal year 2011, the International Value Fund returned -2.93% without the maximum sales load and -7.30% including the maximum sales load, which compared favorably to the Morgan Stanley Capital International All Country World Index (MSCI ACWI) excluding US Index’s return of -4.74%. During the period, the fund benefited from its relatively overweight exposure to precious metal miners and low volatility, high dividend paying companies. While all international stocks had a difficult year in 2011 in terms of performance, we think it likely that the trend will reverse in 2012, as valuations are becoming very attractive. 1 EuroPac International Bond Fund The EuroPac International Bond Fund attempts to preserve capital and provide income over a long-term investment horizon by selectively choosing foreign bonds of issuers in Europe and the Pacific Rim with exposure to a balanced basket of currencies that the fund believes have the greatest potential for long-term appreciation versus the US Dollar. The EuroPac International Bond Fund uses a top-down allocation approach to select what it views as the most fundamentally sound countries and currencies to invest and a bottom-up approach to select undervalued government and corporate bonds. In fiscal year 2011, the International Bond Fund returned 3.87% without the maximum sales load and -0.81% including the maximum sales load, which finished slightly below the Citigroup Non-USD World Government Bond Index (WGBI) at 6.79%. Since inception, the EuroPac International Bond Fund has returned 5.72% without the maximum sales load and 0.98% including the maximum sales load versus the WGBI’s 6.33% return. The fund has finished below its benchmark due to the WGBI’s higher allocation to longer-dated bond maturities versus the EuroPac International Bond Fund. Given heightened market volatility in the second half of 2011, investor’s “flee to safety” in part has driven yields lower and thus bond portfolios with longer-dated bond maturities have performed relatively better than portfolios with shorter-dated bond maturities. We believe this trend will reverse in 2012 as governments and central banks continue to maintain what we consider ultra easy monetary and fiscal policy which will, in our opinion, drive inflation expectations and thus yields higher. Were this to occur, longer dated maturity bond portfolios would underperform going forward. Additionally, the EuroPac International Bond Fund continues to seek to differentiate itself from its peers by investing in what it believes are the highest quality countries and currencies from a fundamental perspective. The Fund focuses on countries with higher real-interest rates, low government debt, trade surpluses and plentiful access to natural resources. We believe these characteristics will drive performance favorably in 2012 and beyond as well. EP China Fund The EP China Fund uses a value oriented strategy with a long term focus on financially sound, stable but growing, dividend paying Chinese companies. The Fund believes that China will continue to grow faster over the long term than many developed countries due to the emerging middle class, strong consumer balance sheets, a fiscally conservative government and ongoing market deregulation. Seeking to benefit from these trends, the Fund is focused exclusively on finding those companies best positioned to benefit from the underlying fundamental strength in China. In the Advisor’s quest to generate attractive returns and limit downside risk for shareholders, the Advisor balances the strong growth outlook for many Chinese companies with valuation and the company’s ability and willingness to pay dividends. In fiscal year 2011, the EP China Fund returned -24.97% without the maximum sales load and -28.37% including the maximum sales load versus the Morgan Stanley Capital International China Index’s -15.76%. We are disappointed by our performance during the fiscal year.The Fund performed poorly for two primary reasons.First, our small and mid capitalization stocks were negatively impacted by the multiple cases of accounting fraud discovered at many smaller Chinese companies.As a result, we shifted the portfolio towards more large capitalization stocks seeking to eliminate potential accounting risk.Second, we maintain a large overweight allocation to the consumer discretionary, consumer staples and healthcare sectors, which performed poorly due to rising inflation, declining property prices and intensified competition.While China has many of its own internal challenges including, in our opinion, an over reliance on government spending 2 and exports and a deflating property sector, we believe that valuations reflect these concerns and over a longer time horizon Chinese equities are attractive given the balance between growth and valuation. EP Asia Small Companies Fund The EP Asia Small Companies Fund seeks to invest at least 80% of its net assets in equity securities of small capitalization companies located in the Asian countries of China, Hong Kong, India, Indonesia, Malaysia, Philippines, Singapore, South Korea, Taiwan, Thailand and Vietnam. The Sub-advisor defines small companies as those companies with market capitalizations, at the time of investment, of below $3 billion. The Sub-advisor will focus the Fund’s investments on what the Sub-advisor believes are financially sound, stable but growing, and dividend paying small cap companies. The Sub-advisor uses an active management investment approach to researching, identifying and selecting portfolio companies. The research process is driven by bottom-up fundamental analysis that aims to identify growing but stable companies trading at attractive valuations relative to anticipated growth in revenue and earnings. Prior to making an investment, the Sub-advisor considers factors including, but not limited to, financial statement analysis; quality of management; insider ownership; perceived soundness of the business strategies; ability to sustain a competitive advantage; liquidity; and valuation relative to expected growth. In fiscal year 2011, the EP Asia Small Companies Fund returned -16.25%without the maximum sales load and -20.02% including the maximum sales load versus the Morgan Stanley Capital International All Country Asia Ex-Japan Small Cap Index’s -18.93%. The Fund’s inception was December 1, 2010.Although we are disappointed by our absolute performance, the Fund beat the benchmark due to our focus on the Association of Southeast Asian Nations (ASEAN) markets, particularly Indonesia, Thailand and the Philippines and our underweight position in India.While many risks remain, including the slowdown in China and India, slowing exports from developed markets and uncertainty regarding the European debt crisis, we expect a better performance over the next several years as we believe many of the economies in Asia have strong fundamentals and attractive valuations. EuroPac Hard Asset Fund The EuroPac Hard Asset Fund attempts to provide capital appreciation and protection against inflation over a long-term investment horizon by selectively investing in hard asset securities and currencies that the team believes have the greatest potential for appreciation versus the US Dollar. As a secondary objective, the fund seeks to generate a stream of income from dividends and interest.The EuroPac Hard Asset Fund uses a top-down approach to select allocations to various hard assets it views as having the best potential for protection against inflation and long-term appreciation versus the Dollar. These hard assets include gold and silver, gold and silver miners, energy, agriculture and industrial metals and miners in foreign currencies. Since inception, the EuroPac Hard Asset Fund has returned -3.40% without the maximum sales load and -7.74% including the maximum sales load, which compares favorably to the Standard & Poor’s Global Natural Resources Sector Index’s -11.19% return. The inception of the EuroPac Hard Asset Fund was June 30, 2011. During the period, the fund benefited from its overweight allocation to precious metals and precious metal miners as well as security selection in the Energy sector. We believe the Fund will continue to benefit from its overweight allocation to precious metals in 2012 and beyond, given that what appears to be ultra-easy monetary and fiscal policy looks to continue at least through 2013. 3 Summary Looking back on the year, many themes we saw were similar to those present in 2010. Most significant was the continued shifting of focus from problems within the private sector to problems within the public sector. Euro area countries continue to face challenges with the sustainability of their high debt levels and large budget deficits, and several countries world-wide have lost their AAA credit ratings or are on negative watch. It is becoming increasingly clear for investors that overweight exposure to countries that run trade deficits, budget deficits and high levels of debt, is generally not optimal. In our opinion, this trend will continue to impact investor analysis and selectivity at the country and currency allocation level. We are pleased with the Euro Pacific Funds, as we believe they are positioned to benefit from the continued emergence of this trend. We would like to extend our sincere thanks for investing with Euro Pacific Funds. We welcome your questions and comments, and look forward to serving your investment needs in the years ahead. Sincerely, Jim Nelson, CFA Portfolio Manager Euro Pacific Asset Management, LLC Foreign investments present additional risk due to currency fluctuations, which means the value of securities can change significantly when foreign currencies strengthen or weaken relative to the U.S. dollar, economic and political factors, government regulations, differences in accounting standards and other factors. Investments in emerging markets involve even greater risks. The Funds will be more susceptible to the economic, market, political, regulatory, local risks and potential natural disasters of the European and Pacific Rim regions than a fund that is more geographically diversified. Small, and mid cap stocks are subject to substantial risks such as market, business, size volatility, management experience, product diversification, financial resource, competitive strength, liquidity, and potential to fall out of favor that may cause their prices to fluctuate over time, sometimes rapidly and unpredictably. The prices of fixed income securities respond to economic developments, particularly interest rate changes, as well as to perceptions about the creditworthiness of individual issuers, including governments. Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. The Funds may be susceptible to government regulation, impacting hard asset sectors (such as the precious metals, natural resources, and real estate sectors). Precious metals and natural resources securities are at times volatile and there may be sharp fluctuations in prices, even during periods of rising prices. To the extent the Funds use futures, swaps, and other derivatives, it is exposed to additional volatility and potential losses resulting from leverage. The use of derivatives involves risks different from, and possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value. The Funds may be subject to greater risks than a fund whose portfolio has exposure to a broader range of sectors. 4 EuroPac International Value Fund FUND PERFORMANCE AND SUMMARY at October 31, 2011 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the MSCI World Ex USA Value Index.Results include the reinvestment of all dividends and capital gains. The Morgan Stanley Capital International (MSCI) World Ex USA Value Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets, excluding the United States. The index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Total Returns as of October 31, 2011 Since Inception* 1 Year (annualized) EuroPac International Value Fund - With Sales Load -7.30% -1.95% - At NAV -2.93% 0.96% MSCI World Ex USA Value Index -4.74% -2.46% * Inception date 4/7/10. Gross and Net Expense Ratios for the Fund are 1.94% and 1.77%, respectively, which are the amounts stated in the current prospectus.The Advisor has contractually waived fees through February 28, 2013. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. The Fund's total returns reflect payment of the maximum sales charge of 4.50%.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. The Fund's Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 5 EuroPac International Bond Fund FUND PERFORMANCE AND SUMMARY at October 31, 2011 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the Citigroup Non USD World Government Bond Index.Results include the reinvestment of all dividends and capital gains. The Citigroup Non-U.S. Dollar World Government Bond Index is an index of fixed rate government bonds with a maturity of one year or longer and amounts outstanding of at least U.S. $25 million. Total Returns as of October 31, 2011 Since YTD Inception* EuroPac International Bond Fund - With Sales Load -0.81% 0.98% - At NAV 3.87% 5.72% Citigroup Non USD World Government Bond Index 6.79% 6.33% * Inception date 11/15/10. Gross and Net Expense Ratios for the Fund are 1.53% and 1.16%, respectively, which are the amounts stated in the current prospectus .The Advisor has contractually waived fees through February 28, 2013. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. The Fund's total returns reflect payment of the maximum sales charge of 4.50%.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. The Fund's Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 6 EuroPac Hard Asset Fund FUND PERFORMANCE AND SUMMARY at October 31, 2011 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the S&P Global Natural Resources Sector Index.Results include the reinvestment of all dividends and capital gains. The S&P Global Natural Resources Sector Index includes 90 of the largest publicly-traded companies in natural resources and commodities businesses that meet specific investability requirements, offering investors diversified, liquid and investable equity exposure across 3 primary commodity-related sectors: Agribusiness, Energy, and Metals & Mining. Total Returns as of October 31, 2011 Since 1 Month Inception* EuroPac Hard Asset Fund - With Sales Load 7.93% -7.74% - At NAV 12.98% -3.40% S&P Global Natural Resources Sector Index 15.05% -11.19% * Inception date 6/30/11. Gross and Net Expense Ratios for the Fund are 2.00% and 1.83%, which are the amounts stated in the current prospectus .The Advisor has contractually waived fees through June 30, 2013. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. The Fund's total returns reflect payment of the maximum sales charge of 4.50%.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. The Fund's Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 7 EP China Fund FUND PERFORMANCE AND SUMMARY at October 31, 2011 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the MSCI China Index.Results include the reinvestment of all dividends and capital gains. The Morgan Stanley Capital International (MSCI) China Index is constructed according to the MSCI Global Investable Market Index (GIMI) family. The MSCI China Index is part of the MSCI Emerging Markets Index. The index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Total Returns as of October 31, 2011 Since 2 Years Inception* 1 Year (annualized) (annualized) EP China Fund - With Sales Load -28.37% -2.03% 0.73% - At NAV -24.97% 0.25% 2.81% MSCI China Index -15.76% -3.25% -1.38% * Inception date 7/31/09. Gross and Net Expense Ratios for the Fund are 2.18% and 1.75%, respectively, which are the amounts stated in the current prospectus.The Advisor has contractually waived fees through February 28, 2013. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. The Fund's total returns reflect payment of the maximum sales charge of 4.50%.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. The Fund's Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 8 EP Asia Small Companies Fund FUND PERFORMANCE AND SUMMARY at October 31, 2011 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the MSCI All Country Asia Ex-Japan Small Cap Index.Results include the reinvestment of all dividends and capital gains. The MSCI All Country Asia Ex-Japan Small Cap Indexis a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of Asia, excluding Japan.The MSCI AC Asia ex Japan Index consists of the following 10 developed and emerging market country indices: China, Hong Kong, India, Indonesia, Korea, Malaysia, Philippines, Singapore, Taiwan, and Thailand*. The index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Total Returns as of October 31, 2011 Since YTD Inception* EP Asia Small Companies Fund - With Sales Load -20.02% -20.25% - At NAV -16.25% -16.50% MSCI All Country Asia Ex-Japan Small Cap Index -18.93% -14.83% * Inception date 11/30/10. Gross and Net Expense Ratios for the Fund are 2.17% and 1.75%, respectively, which are the amounts stated in the current prospectus .The Advisor has contractually waived fees through February 28, 2013. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. The Fund's total returns reflect payment of the maximum sales charge of 4.50%.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. The Fund's Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 9 EuroPac International Value Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 Number of Shares Value COMMON STOCKS - 97.6% AUSTRALIA - 9.8% BHP Billiton Ltd. $ CFS Retail Property Trust - REIT Newcrest Mining Ltd. Origin Energy Ltd. Woolworths Ltd. BERMUDA - 1.2% Nordic American Tankers Shipping Ltd. BRAZIL - 8.0% AES Tiete S.A. Cia Energetica de Minas Gerais - ADR Telefonica Brasil S.A. - ADR CANADA - 19.9% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. ARC Resources Ltd. Barrick Gold Corp. Crescent Point Energy Corp. Ensign Energy Services, Inc. Goldcorp, Inc. Peyto Exploration & Development Corp. Potash Corp of Saskatchewan, Inc. Precision Drilling Corp.* Yamana Gold, Inc. CHILE - 1.2% Aguas Andinas S.A. - A Shares CHINA - 2.8% China Shenhua Energy Co., Ltd. - H Shares China Yurun Food Group Ltd. HONG KONG - 8.4% Cheung Kong Infrastructure Holdings Ltd. China Mobile Ltd. CLP Holdings Ltd. Esprit Holdings Ltd. Kingboard Laminates Holdings Ltd. Shougang Concord International Enterprises Co., Ltd. Skyworth Digital Holdings Ltd. Texwinca Holdings Ltd. 10 EuroPac International Value Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 Number of Shares Value JAPAN - 7.4% Asahi Group Holding Ltd. $ ITOCHU Corp. JGC Corp. Lawson, Inc. Nidec Corp. LUXEMBOURG - 0.7% APERAM ArcelorMittal Pacific Drilling S.A.* NETHERLANDS - 3.9% Royal Dutch Shell PLC - A Shares NEW ZEALAND - 1.7% Kiwi Income Property Trust - REIT New Zealand Refining Co., Ltd. NORWAY - 17.2% Atea ASA Fred Olsen Energy ASA Leroey Seafood Group ASA Marine Harvest ASA Morpol ASA* Norwegian Energy Co., AS* SpareBank 1 SR Bank Statoil ASA STX OSV Holdings Ltd. Telenor ASA Yara International ASA SINGAPORE - 8.2% Ascendas Real Estate Investment Trust Golden Agri-Resources Ltd. Midas Holdings Ltd. Olam International Ltd. StarHub Ltd. Venture Corp Ltd. 11 EuroPac International Value Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 Number of Shares Value SWITZERLAND - 3.5% Nestle S.A. $ Syngenta A.G.* THAILAND - 3.7% Delta Electronics Thai PCL Thai Beverage PCL Thai Tap Water Supply PCL TOTAL COMMON STOCKS (Cost $76,854,201) WARRANTS - 0.0% Kingboard Chemical Holdings Ltd.* Exercise Price: 40 HKD, Expiration Date: 10/31/2012 TOTAL WARRANTS (Cost $0) Principal SHORT-TERM INVESTMENTS - 2.5% $ UMB Money Market Fiduciary, 0.01%† TOTAL SHORT-TERM INVESTMENTS (Cost $1,915,971) TOTAL INVESTMENTS - 100.1% (Cost $78,770,172) Liabilities less Other Assets - (0.1%) ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. † The rate quoted is the annualized seven-day yield of the Fund at the period end. ADR American Depositary Receipt. PCL Public Company Limited. PLC Public Limited Company. REIT Real Estate Investment Trust. HKD Hong Kong Dollar. See accompanying Notes to Financial Statements. 12 EuroPac International Value Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 Percent of Industry Allocation Net Assets Consumer Discretionary % Consumer Staples % Energy % Financials % Industrials % Information Technology % Materials % Telecommunication Services % Utilities % Total Long-Term Investments % Short-Term Investments % Warrants % Total Investments % Liabilities less Other Assets % Total Net Assets % See accompanying Notes to Financial Statements. 13 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 Principal Amount1 Value FIXED INCOME SECURITIES - 87.9% AUSTRALIA - 13.8% Australia Government Bond $ 5.75%, 4/15/2012 Australia Pacific Airports Melbourne Pty., Ltd.^ 5.12%, 12/14/2015 CFS Retail Property Trust 5.08%, 8/21/2014 CFS Retail Property Trust 5.75%, 7/4/2016 Queensland Treasury Corp. 6.50%, 4/23/2012 Telstra Corp. Ltd. 6.25%, 11/15/2013 Telstra Corp. Ltd.^ 5.46%, 12/1/2016 Treasury Corp. of Victoria 6.25%, 10/15/2012 Western Australia Treasury Corp. 5.50%, 7/17/2012 CANADA - 6.3% Canadian Government Bond 1.50%, 12/1/2012 Export Development Canada 9.00%, 8/1/2012 Export Development Canada 9.00%, 4/19/2013 Province of Ontario Canada^ 1.52%, 10/5/2015 Shaw Communications, Inc. 6.10%, 11/16/2012 Sherritt International Corp. 7.75%, 10/15/2015 CHILE - 4.0% Bonos del Banco Central de Chile en Pesos 6.00%, 6/1/2012 Sociedad Quimica y Minera de Chile SA 5.50%, 4/1/2014 DENMARK - 3.1% KommuneKredit 5.10%, 11/23/2011 KommuneKredit 3.38%, 2/10/2014 14 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 (Continued) Principal Amount1 Value FINLAND - 5.4% Amer Sports OYJ^ $ 5.32%, 4/13/2016 Fortum OYJ^ 3.47%, 9/14/2015 Municipality Finance PLC 2.75%, 9/16/2013 Republic of Finland^ 2.65%, 1/27/2016 GERMANY - 4.8% Kreditanstalt fuer Wiederaufbau 6.50%, 11/15/2011 Kreditanstalt fuer Wiederaufbau 4.25%, 1/17/2012 Kreditanstalt fuer Wiederaufbau 3.00%, 3/23/2012 Kreditanstalt fuer Wiederaufbau 10.00%, 5/15/2012 MALAYSIA - 4.0% Malaysia Government Bond 3.72%, 6/15/2012 Rantau Abang Capital BHD 4.91%, 8/14/2013 NETHERLANDS - 2.1% BASF Finance Europe NV 3.63%, 6/3/2015 Energie Beheer Nederland BV 1.75%, 10/18/2012 NEW ZEALAND - 8.3% European Investment Bank 7.75%, 7/31/2012 Fletcher Building Industries Ltd. 9.00%, 5/15/2014 Fletcher Building Ltd. 8.50%, 3/15/2015 Fonterra Cooperative Group Ltd.^ 5.30%, 7/10/2012 New Zealand Government Bond 6.00%, 11/15/2011 New Zealand Government Bond 6.50%, 4/15/2013 Watercare Services Ltd. 5.74%, 2/16/2015 15 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 (Continued) Principal Amount1 Value NORWAY - 11.3% Austevoll Seafood ASA^ $ 6.84%, 10/14/2013 KLP Kommunekreditt AS^ 3.33%, 5/20/2014 KLP Kommunekreditt AS^ 3.48%, 9/15/2015 Kommunalbanken AS 1.88%, 5/8/2012 Kommunalbanken AS 3.80%, 9/28/2012 Kommunalbanken AS 3.00%, 3/26/2013 Morpol ASA^ 8.78%, 2/3/2014 Norway Government Bond 6.50%, 5/15/2013 Odfjell ASA^ 7.85%, 12/4/2013 STX Europe AS‡^ 5.39%, 4/5/2013 POLAND - 5.2% European Investment Bank 5.00%, 9/18/2013 Poland Government Bond^ 4.77%, 1/25/2018 Poland Government International Bond 3.00%, 9/23/2014 SINGAPORE - 4.5% CapitaMall Trust 2.13%, 4/19/2014 Singapore Government Bond 3.75%, 9/1/2016 Singapore Press Holdings Ltd. 2.81%, 3/2/2015 SOUTH KOREA - 1.5% Export-Import Bank of Korea 2.50%, 10/26/2012 16 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 (Continued) Principal Amount1 Value SRI LANKA - 1.8% Sri Lanka Government Bonds $ 6.85%, 4/15/2012 Sri Lanka Government Bonds 6.90%, 8/1/2012 SWEDEN - 6.0% Atlas Copco AB 4.60%, 5/25/2012 Kommunivest I Sverige 1.75%, 10/8/2012 SBAB Bank AB 2.20%, 1/18/2012 Sweden Government Bond 5.50%, 10/8/2012 TeliaSonera AB^ 2.80%, 3/21/2014 SWITZERLAND - 2.3% Aryzta AG^ 5.00%, 10/28/2014 THAILAND - 3.5% Bank of Thailand 3.42%, 8/18/2013 Bank of Thailand^ 3.49%, 2/15/2014 Thailand Government Bond 5.38%, 11/30/2011 TOTAL FIXED INCOME SECURITIES (Cost $70,111,922) 17 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 (Continued) Principal Amount Value SHORT-TERM INVESTMENTS - 11.3% $ UMB Money Market Fiduciary, 0.01%† $ TOTAL SHORT-TERM INVESTMENTS (Cost $9,055,640) TOTAL INVESTMENTS - 99.2% (Cost $79,167,562) Other Assets in Excess of Liabilities - 0.8% TOTAL NET ASSETS - 100.0% $ † The rate quoted is the annualized seven-day yield of the Fund at the period end. ‡ Securities that may be resold to "qualified institutional buyers" under rule 144A. ^ Variable rate investments. PLC Public Limited Company. 1 Local currency. Percent of Industry Allocation Net Assets Basic Materials % Communications % Consumer Cyclical % Consumer Non-cyclical % Diversified % Energy % Financial % Government % Industrial % Utilities % Total Long-Term Investments % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Financial Statements. 18 EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 Number of Shares Value COMMON STOCKS - 96.4% AUSTRALIA - 4.5% Newcrest Mining Ltd. $ Santos Ltd. CANADA - 25.9% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. Barrick Gold Corp. Canadian Oil Sands Ltd. Crescent Point Energy Corp. Endeavour Silver Corp.* Ensign Energy Services, Inc. Freehold Royalties Ltd. Goldcorp, Inc. Nexen, Inc. Pan American Silver Corp. Peyto Exploration & Development Corp. Potash Corp of Saskatchewan, Inc. Precision Drilling Corp.* Silver Wheaton Corp. Silvercorp Metals, Inc. Yamana Gold, Inc. CHILE - 0.4% Sociedad Quimica y Minera de Chile SA - Spon. ADR CHINA - 6.7% China BlueChemical Ltd. - H Shares China Shenhua Energy Co., Ltd. - H Shares CNOOC Ltd. - ADR Yanzhou Coal Mining Co., Ltd. - H Shares GERMANY - 1.1% K+S AG INDONESIA - 1.8% Bumi Resources Tbk PT Harum Energy Tbk PT 19 EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 (Continued) Number of Shares Value NORWAY - 16.3% Det Norske Oljeselskap ASA* $ Fred Olsen Energy ASA Leroey Seafood Group ASA Marine Harvest ASA Norwegian Energy Co. AS* Statoil ASA Yara International ASA SINGAPORE - 3.0% Golden Agri-Resources Ltd. Sakari Resources Ltd. SWITZERLAND - 26.4% Syngenta AG* ZKB Gold - A Shares - ETF* ZKB Silver - ETF* THAILAND - 2.9% PTT PCL UNITED STATES - 7.4% Chesapeake Energy Corp. Monsanto Co. Mosaic Co. Newmont Mining Corp. Southwestern Energy Co.* TOTAL COMMON STOCKS (Cost $18,041,752) Principal Amount SHORT-TERM INVESTMENTS - 4.6% $ UMB Money Market Fiduciary, 0.01%† TOTAL SHORT-TERM INVESTMENTS (Cost $821,238) TOTAL INVESTMENTS - 101.0% (Cost $18,862,990) Liabilities in Excess of Other Assets - (1.0%) ) TOTAL NET ASSETS - 100.0% $ 20 EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 (Continued) * Non-income producing security. † The rate quoted is the annualized seven-day yield of the Fund at the period end. ADR American Depositary Receipt. ETF Exchange-Traded Fund. PCL Public Company Limited. Percent of Industry Allocation Net Assets Consumer Staples % Energy % Exchange-Traded Funds % Materials % Total Long-Term Investments % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets % Total Net Assets % See accompanying Notes to Financial Statements. 21 EP China Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 Number of Shares Value COMMON STOCKS - 85.4% CONSUMER DISCRETIONARY - 11.5% Ajisen China Holdings Ltd. $ Anta Sports Products Ltd. China Lilang Ltd. Giordano International Ltd. Golden Eagle Retail Group Ltd. Home Inns & Hotels Management, Inc. - ADR* SA SA International Holdings Ltd. Sands China Ltd.* Stella International Holdings Ltd. Television Broadcasts Ltd. CONSUMER STAPLES - 11.4% Biostime International Holdings Ltd. China Mengniu Dairy Co., Ltd. China Resources Enterprise Ltd. Lianhua Supermarket Holdings Co., Ltd. - H Shares Wumart Stores, Inc. - H Shares ENERGY - 5.6% CNOOC Ltd. Kunlun Energy Co., Ltd. Yanzhou Coal Mining Co., Ltd. - H Shares FINANCIALS - 10.9% AIA Group Ltd. BOC Hong Kong Holdings Ltd. China Pacific Insurance Group Co., Ltd. - H Shares Link REIT Sun Hung Kai Properties Ltd. 22 EP China Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 Continued Number of Shares Value HEALTH CARE - 8.2% China Medical System Holdings Ltd. $ Lee's Pharmaceutical Holdings Ltd. Shandong Weigao Group Medical Polymer Co., Ltd. - H Shares 1 Sino Biopharmaceutical - Trauson Holdings Co., Ltd. WuXi Pharma Tech, Inc. - ADR* INDUSTRIALS - 6.0% Airtac International Group China Yuchai International Ltd. Haitian International Holdings Ltd. Zhuzhou CSR Times Electric Co., Ltd. - H Shares INFORMATION TECHNOLOGY - 4.2% AAC Acoustic Technologies Holdings, Inc. Digital China Holdings Ltd. Netease.com - ADR* MATERIALS - 7.4% China Forestry Holdings Co., Ltd.*^ Fufeng Group Ltd. Yip's Chemical Holdings Ltd. Zhaojin Mining Industry Co., Ltd. - H Shares TELECOMMUNICATIONS - 8.8% China Mobile Ltd. China Unicom Hong Kong Ltd. UTILITIES - 11.4% Cheung Kong Infrastructure Holdings Ltd. ENN Energy Holdings Ltd. Guangdong Investment Ltd. Power Assets Holdings Ltd. TOTAL COMMON STOCKS (Cost $48,053,424) 23 EP China Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 Continued Principal Amount Value SHORT-TERM INVESTMENTS - 24.0% $ UMB Money Market Fiduciary, 0.01%‡ $ TOTAL SHORT-TERM INVESTMENTS (Cost $12,562,172) TOTAL INVESTMENTS - 109.4% (Cost $60,615,596) Liabilities less Other Assets - (9.4)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ^ Fair valued under procedures established by the Board of Trustees, represents 1.04% of Net Assets. ‡ The rate quoted is the annualized seven-day yield of the Fund at the period end. ADR American Depository Receipts. REIT Real Estate Investment Trust. As a Percentage of Country Allocation Total Net Assets China 38.9% Hong Kong 45.4% Macau 1.1% United States† 24.0% Total Investments 109.4% Liabilities less Other Assets (9.4)% Total Net Assets 100.0% † Includes Short-Term Investments See accompanying Notes to the Financial Statements. 24 EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 Number of Shares Value COMMON STOCKS - 86.2% CHINA - 17.0% AAC Technologies Holdings, Inc. $ Airtac International Group Ajisen China Holdings Ltd. Biostime International Holdings Ltd. China Medical System Holdings Ltd. Haitian International Holdings Ltd. Home Inns & Hotels Management, Inc. - ADR* Lianhua Supermarket Holdings Co., Ltd. - H Shares MIE Holdings Corp. Trauson Holdings Co., Ltd. WuXi PharmaTech Cayman, Inc. - ADR* HONG KONG - 4.1% EVA Precision Industrial Holdings Ltd. Giordano International Ltd. Stella International Holdings Ltd. Yip's Chemical Holdings Ltd. INDIA - 5.9% CMC Ltd. Emami Ltd. Federal Bank Ltd. Pantaloon Retail India Ltd. Rallis India Ltd. INDONESIA - 17.7% Alam Sutera Realty Tbk PT BFI Finance Indonesia Tbk PT Energi Mega Persada Tbk PT* Harum Energy Tbk PT Hexindo Adiperkasa Tbk PT Holcim Indonesia Tbk PT Indika Energy Tbk PT Indopoly Swakarsa Industry Tbk PT Jasa Marga PT Media Nusantara Citra Tbk PT Mitra Adiperkasa Tbk PT MALAYSIA - 8.6% Alliance Financial Group BHD Dialog Group BHD Gamuda BHD KPJ Healthcare BHD Parkson Holdings BHD Perisai Petroleum Teknologi BHD* SapuraCrest Petroleum BHD 25 EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 Number of Shares Value NORWAY - 1.6% STX OSV Holdings Ltd. $ PHILIPPINES - 6.1% Alliance Global Group, Inc. DMCI Holdings, Inc. Energy Development Corp. Robinsons Land Corp. Security Bank Corp. SINGAPORE - 6.9% China Yuchai International Ltd. Mapletree Commercial Trust - REIT Parkway Life Real Estate Investment Trust Super Group Ltd. TAIWAN - 8.7% Hiwin Technologies Corp. 12 Huaku Development Co., Ltd. 28 Pacific Hospital Supply Co., Ltd. Simplo Technology Co., Ltd. St. Shine Optical Co., Ltd. THAILAND - 9.6% Bangkok Dusit Medical Services PCL BEC World PCL Home Product Center PCL Minor International PCL Robinson Department Store PCL Siam Makro PCL TOTAL COMMON STOCKS (Cost $24,882,778) Principal SHORT-TERM INVESTMENTS - 20.5% $ UMB Money Market Fiduciary, 0.01%† TOTAL SHORT-TERM INVESTMENTS (Cost $5,501,667) TOTAL INVESTMENTS - 106.7% (Cost $30,384,445) Liabilities in Excess of Other Assets - (6.7%) ) TOTAL NET ASSETS - 100.0% $ 26 EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - As of October 31, 2011 * Non-income producing security. † The rate quoted is the annualized seven-day yield of the Fund at the period end. ADR American Depositary Receipt. PCL Public Company Limited. REIT Real Estate Investment Trust. Percent of Industry Net Assets Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Telecommunication Services 0 % Utilities % Total Long-Term Investments % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets % Total Net Assets % See accompanying Notes to the Financial Statements. 27 STATEMENT OF ASSETS AND LIABILITIES October 31, 2011 EuroPac EuroPac International International EuroPac Hard Value Fund Bond Fund Asset Fund ASSETS Investments in securities, at value (cost $78,770,172, $79,167,562 and $18,862,990, respectively) $ $ $ Foreign currency, at value (cost $0, $1,575,563 and $0, respectively) - - Receivables: Investment securities sold - - - Fund shares sold Dividends and interest From advisor, net - - - Offering costs - Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Due to advisor Offering costs - - - Transfer agent fees Fund accounting fees Distribution fees - (Note 6) Administration fees Custody fees Chief compliance officer fees Trustees fees Accrued other expenses Total liabilities NET ASSETS $ $ $ COMPONENTS OF NET ASSETS Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ $ $ Accumulated net investment income (loss) ) Accumulated net realized gain (loss) on investments and foreign currency transactions ) ) ) Net unrealized appreciation (depreciation) on: Investments ) ) Foreign currency translations 46 NET ASSETS $ $ $ Maximum Offering Price per Share Class A Shares: Net assets applicable to shares outstanding $ $ $ Shares of beneficial interest issued and outstanding Net asset value per share $ $ $ Maximum sales charge (4.50% of offering price) Maximum offering price to public $ $ $ See accompanying Notes to the Financial Statements. 28 STATEMENT OF ASSETS AND LIABILITIES October 31, 2011 (Continued) EP China EP Asia Small Fund Companies Fund ASSETS Investments in securities, at value (cost $60,615,596 and $30,384,445, respectively) $ $ Foreign currency, at value (cost $0 and $885,909, respectively) - Receivables: Investment securities sold - - Fund shares sold Dividends and interest From advisor, net - Offering costs - - Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Due to advisor - Offering costs - - Transfer agent fees Fund accounting fees Distribution fees - (Note 6) Administration fees Custody fees Chief compliance officer fees Trustees fees Accrued other expenses Total liabilities NET ASSETS $ $ COMPONENTS OF NET ASSETS Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ $ Accumulated net investment income (loss) Accumulated net realized gain (loss) on investments and foreign currency transactions ) ) Net unrealized appreciation (depreciation) on: Investments ) ) Foreign currency translations 29 ) NET ASSETS $ $ Maximum Offering Price per Share Class A Shares: Net assets applicable to shares outstanding $ $ Shares of beneficial interest issued and outstanding Net asset value per share $ $ Maximum sales charge (4.50% of offering price) Maximum offering price to public $ $ See accompanying Notes to the Financial Statements. 29 STATEMENT OF OPERATIONS For the Year Ended October 31, 2011 EuroPac EuroPac International International EuroPac Hard Value Fund Bond Fund1 Asset Fund2 Investment Income Income Dividends (net of foreign withholding taxes of $299,241, $0 and $7,089, respectively) $ $ - $ Interest (net of foreign withholding taxes of $0, $25,197 and $0, respectively) 39 Total income Expenses Advisory fee Distribution fees - (Note 6) Administration fees Fund accounting fees Custody fees Transfer agent fees Registration fees Offering costs Audit fees Legal fees Shareholder reporting fees Chief compliance officer fees Trustees fees and expenses Insurance fees Miscellaneous expenses Total expenses Advisory fee waived ) ) ) Other expenses reimbursed - - ) Net expenses Net investment income (loss) ) Realized and Unrealized Gain (Loss) from Investments Net realized gain (loss) on: Investments ) ) ) Foreign currency transactions ) ) Net realized gain (loss) on investments and foreign currency transactions ) ) Change in unrealized appreciation (depreciation) on: Investments ) ) Foreign currency translations ) 46 Net unrealized appreciation (depreciation) on investments and foreign currency translations ) ) Net realized and unrealized gain (loss) on investments ) ) Net Increase (Decrease) in Net Assets from Operations $ ) $ $ ) 1 The EuroPac International Bond Fund commenced operations on November 15, 2010. 2 The EuroPac Hard Asset Fund commenced operations on June 30, 2011. 3 The EP China Fund fiscal year changed to October 31, effective July 1, 2011. 4 The EP Asia Small Companies Fund commenced operations on December 1, 2010. See accompanying Notes to the Financial Statements. 30 STATEMENT OF OPERATIONS For the Year Ended October 31, 2011 (Continued) EP China Fund EP China Year Ended EP Asia Small Fund3 June 30, 2011 Companies Fund4 Investment Income Income Dividends (net of foreign withholding taxes of $7,711, $30,219 and $65,229, respectively) $ $ $ Interest(net of foreign withholding taxes of $0, $0 and $0, respectively) 88 Total income Expenses Advisory fee Distribution fees - (Note 6) Administration fees Fund accounting fees Custody fees Transfer agent fees Registration fees Offering costs - Audit fees Legal fees Shareholder reporting fees Chief compliance officer fees Trustees fees and expenses Insurance fees 85 89 Miscellaneous expenses Total expenses Advisory fee waived ) ) ) Other expenses reimbursed - - - Net expenses Net investment income Realized and Unrealized Gain (Loss) from Investments Net realized gain (loss) on: Investments ) ) Foreign currency transactions ) ) ) Net realized gain (loss) on investments and foreign currency transactions ) ) Change in unrealized appreciation (depreciation) on: Investments ) ) Foreign currency translations 75 ) ) Net unrealized appreciation (depreciation) on investments and foreign currency translations ) ) Net realized and unrealized gain (loss) on investments ) ) Net Increase (Decrease) in Net Assets from Operations $ ) $ $ ) 1 The EuroPac International Bond Fund commenced operations on November 15, 2010. 2 The EuroPac Hard Asset Fund commenced operations on June 30, 2011. 3 The EP China Fund fiscal year changed to October 31, effective July 1, 2011. 4 The EP Asia Small Companies Fund commenced operations on December 1, 2010. See accompanying Notes to the Financial Statements. 31 STATEMENTS OF CHANGES IN NET ASSETS EuroPac International Value Fund EuroPac International Bond Fund EuroPac Hard Asset Fund INCREASE (DECREASE) IN NET ASSETS FROM: For the Year Ended October 31, 2011 For the Period April 7, 2010* to October 31, 2010 For the Period November 15, 2010*to October 31, 2011 For the Period June 30, 2011* to October 31, 2011 Operations Net investment income (loss) $ ) Net realized gain (loss) on investments and ) ) ) foreign currency Net change in unrealized appreciation (depreciation) on investments, and foreign currency ) ) Net increasefrom payments by affiliates (Note 3) - Net increase (decrease) in net assets resulting from operations ) ) Distributions to Shareholders From net investment income ) ) ) - From net realized gain - Total Distributions ) ) ) - Capital Transactions Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed )
